        Case 1:19-cr-00789-PGG Document 386 Filed 05/26/21 Page 1 of 1



                                       Law Offices of
                                Donald J. Yannella
                                  A Professional Corporation
                             Email: nynjcrimlawyer@gmail.com
                                    Tel: (212) 226-2883
                                    Fax: (646) 430-8379

70 Grand Avenue, Suite 100                                          233 Broadway, Suite 2370
River Edge, NJ 07661                                                    New York, NY 10279
                                                                          (Preferred mailing address)



                                                           May 26, 2021

Hon. Paul G. Gardephe
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:    United States v. Angela Melecio
              19 Cr. 789 (PGG)

Dear Judge Gardephe:                                                  June 2, 2021

      I am counsel for Angie Melecio, who requests modification of her conditions of
Pretrial Release to include mental health evaluation and treatment.

      United States Pretrial Officers Marnie Gerardino and Dominique Jackson,
from the Eastern and Southern Districts of New York respectively, and Assistant
United States Attorney Mathew Andrews have no objection to this application.


                                          Sincerely,

                                          /s/

                                          Donald J. Yannella, Esq.


cc.    Pretrial Officer Marnie Gerardino
